Citation Nr: 0728496	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-12 197	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) prior to October 10, 2006.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1977 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The case was remanded for additional development in 
December 2006.

A May 2007 rating decision granted entitlement to service 
connection for a depressive disorder and assigned a 30 
percent rating effective from January 24, 2007.  It was noted 
the determination was considered a complete resolution of the 
issue on appeal as to this matter.  VA records also show a 
100 percent schedular rating was assigned for the veteran's 
service-connected immunoglobulin M (IGM) nephropathy with 
osteoporosis effective from October 10, 2006.  There is no 
indication of any disagreement with the assigned effective 
date.  As the issue of entitlement to TDIU after October 10, 
2006, is moot, the issue remaining for appellate review has 
been revised as provided on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record does not demonstrate 
the veteran was unemployable as a result of service-connected 
disability prior to October 10, 2006.




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability prior to October 10, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2003, April 2004, July 2004, and 
December 2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

The medical evidence in this case includes private medical 
records dated in August 2000 and December 2000 indicating the 
veteran's kidney disease was not significantly restrictive 
and that his physical abilities were not significantly 
impaired by his medical disorder.  At his VA examination in 
January 2002 the veteran stated he was presently pursuing an 
associate degree in engineering and that he expected to be 
employable when he obtained his degree in the summer.  

In his January 2003 application for TDIU the veteran reported 
that he had been employed with the Boeing Company until April 
2000 as a tool and die technician.  He stated he had not 
terminated his employment because of disability.  He listed 
osteoarthritis of multiple joints a as a complication of his 
kidney disease.  He also reported that he had completed two 
years of college education and that he had received an 
associate degree in applied sciences and mechanical 
engineering in December 2002.  In correspondence dated in 
June 2005 the veteran asserted his depression prevented him 
from working.  

A March 2003 Social Security Administration (SSA) decision 
found the veteran was unable to engage in substantial gainful 
activity on a regular and continuing basis due to fatigue, 
back pain, knee pain, feet pain, and hand numbness.  It was 
noted the veteran testified that he was unable to work 
because of fatigue from his kidney disease, ascities, 
osteoarthritis, and depression and anxiety.  The disability 
was found to be effective from April 10, 2000.

VA nephrology examination in September 2003 revealed IgM 
nephropathy with renal insufficiency and significant 
proteonuria.  Physical examination demonstrated trace, if 
any, edema to the extremities.  Laboratory findings showed 
BUN of 28 and creatinine of 2.2.  The examiner stated the 
veteran did not appear to have nephrotic syndrome and that 
his present level of renal dysfunction was not usually 
associated with systemic symptoms such as fatigue, reduced 
exercise tolerance, or disturbed sleep.  

At his personal hearing in April 2004 the veteran testified 
that he believed he was unable to work because of his kidney 
disorder.  He stated he had previously been employed in heavy 
industrial work as a tooling engineer.  

VA outpatient treatment records dated in May 2005 noted that 
a bone densitometry revealed significant improvement in the 
veteran's lumbar and femur bone density.

At his June 2005 hearing he testified that he had not worked 
since he was laid off in November 1999.  He stated that 
although he was able to obtained an associate degree in 
mechanical engineering with high honors he had not been able 
to work.  At his Board hearing in March 2006 he reiterated 
his claim and testified that he was not receiving dialysis 
and expected that he would refuse it if it was recommended.  

On VA psychiatric examination in January 2007 the veteran 
reported he was presently spending three days per week in the 
dialysis unit.  The sessions consisted of three to four hours 
on the dialysis machine.  He stated he usually went home 
immediately after that and slept for three to four hours due 
to fatigue.  The examiner found the veteran's chronic, 
moderate to severe, major depressive disorder was secondary 
to his service-connected chronic renal disease.  It was noted 
his overall ability to function independently appeared to be 
significantly limited.

Analysis

VA law provides that disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155(West 
2002); 38 C.F.R. § 4.1 (2006).

7530
Chronic renal disease requiring regular 
dialysis:


Rate as renal dysfunction.


Renal dysfunction:
Rating

Requiring regular dialysis, or precluding more 
than sedentary activity from one of the 
following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially 
cardiovascular




100

Persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or 
limitation of exertion



80

Constant albuminuria with some edema; or, 
definite decrease in kidney function; or, 
hypertension at least 40 percent disabling 
under diagnostic code 7101


60

Albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, 
transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic 
code 7101


30

Albumin and casts with history of acute 
nephritis; or, hypertension non-compensable 
under diagnostic code 7101

0
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7530 (2006).

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  It is provided further that 
the existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where 
the required percentages for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (2006).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2006).  

Based upon the evidence of record, the Board finds the 
persuasive evidence of record does not demonstrate the 
veteran was unemployable as a result of service-connected 
disability prior to October 10, 2006.  The veteran's claim 
for entitlement to TDIU was received on January 24, 2003.  VA 
records show that service connection was established for 
immunoglobulin M nephropathy with osteoporosis effective from 
June 5, 2001.  An 80 percent rating was assigned effective 
from August 15, 2001, and a 60 percent rating was assigned 
effective from May 1, 2005.  A 100 percent schedular was 
assigned effective from October 10, 2006.  Service connected 
was subsequently established for an associated depressive 
disorder effective from January 24, 2007.  

The Board has considered that the Social Security 
Administration found the veteran disabled effective in 2000, 
but the determination noted that the veteran suffered from 
several disorders, including nonservice-connected 
disabilities.  Thus, the evidence does not establish the 
veteran's service-connected disabilities alone precluded him 
from obtaining and maintaining gainful employment prior to 
October 10, 2006.

The schedular rating criteria for TDIU consideration under 
38 C.F.R. § 4.16(a) are met; however, the persuasive evidence 
shows his service-connected disability prior to October 10, 
2006, was not so disabling as to render him unemployable.  
The medical evidence demonstrates his kidney disease was not 
considered to be significantly disabling upon private 
examination in August 2000 or on VA examination in September 
2003.  There is no evidence his kidney disorder became 
totally disabling prior to October 10, 2006.  The 
occupational impairment associated with his psychiatric 
disability may not be considered prior to the establishment 
of service connection.  Therefore, the present claim for 
entitlement to TDIU prior to October 10, 2006, must be 
denied.


ORDER

Entitlement to TDIU prior to October 10, 2006, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


